Citation Nr: 1710480	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  10-25 269	)	DATE      
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to an increased disability rating in excess of 10 percent prior to October 17, 2016 and in excess of 20 percent thereafter for right wrist peripheral neuropathy. 

2.  Entitlement to an increased disability rating in excess of 10 percent prior to October 17, 2016 and in excess of 20 percent thereafter for left wrist peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to March 1975, and on active duty for training from June to July 1975, June to July 1976, and from July to August 1977. 

This matter has come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied entitlement to increased ratings in excess of 10 percent for the left and right wrist peripheral neuropathy (previously characterized as carpal tunnel syndrome) and arthritis.  The Veteran perfected an appeal. 

In a February 2014 decision, the Board denied the claims for entitlement to a disability ratings in excess of 10 percent for right wrist peripheral neuropathy, left wrist peripheral neuropathy, right wrist degenerative arthritis, and left wrist degenerative arthritis.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  

In a July 2014 Joint Motion for Partial Remand, the parties agreed that remand of the Veteran's claims for entitlement to disability ratings in excess of 10 percent for right and left wrist peripheral neuropathy was required because the Board did not provide adequate consideration of relevant rating criteria in determining whether a higher disability rating was warranted.  The Parties indicated that in its decision, the Board only considered the criteria pursuant to Diagnostic Code 8515 when determining the appropriate evaluation for the disability of the upper extremities and did not specifically discuss any other Diagnostic Code, and merely stated that no other Diagnostic Code provided for a higher rating.  The Parties noted that 38 C.F.R. § 4.124a, Diagnostic Code 8512, pertains to the lower radicular group, involving the hand, wrist, and fingers, and a rating for mild incomplete paralysis under Diagnostic Code 8512 warrants a 20 percent evaluation for the dominant upper extremity, and a 20 percent evaluation for the minor upper extremity.  The Court issued an August 2014 Order vacating the portion of the February 2014 Board decision that denied entitlement to disability ratings in excess of 10 percent for right wrist peripheral neuropathy and left wrist peripheral neuropathy.  The Board decision as to the issues of entitlement to a disability rating in excess of 10 percent for right wrist degenerative arthritis, and a disability rating in excess of 10 percent for left wrist degenerative arthritis should be affirmed as the Veteran did not pursue an appeal of these issues.   

In June 2015, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board finds that the AOJ substantially complied with the mandates of the Board remand including the provision of a VA examination of the peripheral neuropathy of the upper extremities.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board issued a decision in December 2014 that once again denied the claims on appeal.  The Veteran once again appealed to the Court.  In April 2016, the Court once again issued an Order granted a Joint Motion of the parties to vacate the Board's decision and return the case to the Board for further consideration.  The parties agreed that Board erred by failing to provide an adequate statement of reasons or bases to support its findings because it failed to explain what consideration, if any, it gave to relevant medical evidence of record and why it found such evidence persuasive or unpersuasive or explain the reasons for its rejection of such evidence.  The parties agreed that the Board did not address medical evidence from a December 2000 VA joints examination showing the Veteran was found to have a positive Phalen's bilaterally and a positive Tinel's sign bilaterally as well as "a positive ulnar nerve palpation on the left elbow."  The examiner rendered a diagnosis of carpal tunnel syndrome; an April 2004 VA examiner found a positive Tinel's sign bilaterally and noted that Phalen's sign was borderline, and the examiner noted slight weakness in the median nerve muscle groups, right hand; and a 2010 VA examiner found the Veteran had a positive Tinel's sign on the left with "pain into ulnar side of hand." The parties found that the Board's failure to discuss this evidence renders its statement of reasons or bases inadequate. 

In May 2016, the Board remanded this appeal to AOJ for additional development.  The Board finds that the AOJ substantially complied with the mandates of the Board remand including the provision of a VA examination of the peripheral neuropathy of the upper extremities.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A November 2016 rating decision assigned a 20 percent disability rating to the service-connected right wrist peripheral neuropathy and a 20 percent rating to the service-connected left wrist peripheral neuropathy effective October 17, 2016 under Diagnostic Code 8512, lower radicular group.  The grant of the 20 percent ratings to the left and right wrist peripheral neuropathy does not constitute a full grant of the benefits sought.  Therefore, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  Prior to October 17, 2016, the service-connected right and left wrist peripheral neuropathy was shown to have been manifested by symptoms of nonspecific bilateral hand pain, finger pain, sensory disturbance, numbness, tingling, cramping, and paresthesias; and a diagnosis of carpal tunnel syndrome which is productive of mild incomplete paralysis of the median nerve; and the service-connected right and left wrist peripheral neuropathy did not more closely approximate moderate or severe incomplete paralysis, neuritis, or neuralgia of the median nerve; complete paralysis of the median nerve; or incomplete or complete paralysis of the ulnar nerve or radial nerve.

3.  From October 17, 2016, the service-connected right and left wrist peripheral neuropathy is shown to be manifested by symptoms of carpal spasms, paresthesias in the palms that sometimes radiates to the forearm, a feeling of electric shock in either hand, mild intermittent pain in both upper extremities, moderate paresthesias in the right upper extremity, mild paresthesia in the left upper extremity, moderate numbness in both upper extremities, normal muscle strength in both extremities, hypoactive reflexes, decreased sensation in the hands and fingers, which is productive of mild incomplete paralysis of lower radicular group; and the service-connected right and left wrist peripheral neuropathy did not more closely approximate moderate or severe incomplete paralysis, neuritis, or neuralgia of the lower radicular group; complete paralysis of the lower radicular group; or moderate or severe incomplete or complete paralysis of the ulnar, median, or radial nerves. 


CONCLUSIONS OF LAW

1.  Prior to October 17, 2016, the criteria for a disability rating in excess of 10 percent for right wrist peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.123, 4.124, 4.124a, Diagnostic Codes 8512, 8513, 8514, 8515, 8516 (2016).
 
2.  Prior to October 17, 2016, the criteria for a disability rating in excess of 10 percent for left wrist peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.123, 4.124, 4.124a, Diagnostic Codes 8512, 8513, 8514, 8515, 8516 (2016).

3.  From October 17, 2016, the criteria for a disability rating in excess of 20 percent for right wrist peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.123, 4.124, 4.124a, Diagnostic Codes 8512, 8513, 8514, 8515, 8516 (2016).
 
4.  From October 17, 2016, the criteria for a disability rating in excess of 20 percent for left wrist peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.123, 4.124, 4.124a, Diagnostic Codes 8512, 8513, 8514, 8515, 8516 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided a notice letter to the Veteran in April 2008, prior to the initial adjudication of the claim.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).  The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The Veteran did not identify any private or VA treatment for the service-connected disabilities.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations in May 2008, March 2010, and October 2016 to obtain medical evidence as to the severity of the service-connected peripheral neuropathy of the right and left upper extremities.  The VA examinations were conducted by medical professionals and were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Veteran has been afforded adequate examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

2.  Increased Rating Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Diagnostic Code 8512 concerns impairment of the lower radicular group; Diagnostic Code 8513 concerns impairment of all radicular groups.  Diagnostic Code 8515 concerns the median nerve; Diagnostic Code 8516 concerns the ulnar nerve; Diagnostic Code 8517 addresses impairment of the musculocutaneous nerve. 

Under Diagnostic Code 8512, a 20 percent disability rating is warranted when there is mild incomplete paralysis of the lower radicular group in the minor or major hand.  A 30 percent rating is appropriate when there is moderate incomplete paralysis of the minor hand and 40 percent rating is appropriate when there is moderate incomplete paralysis of the lower radicular group of the major extremity.  A 40 percent rating is appropriate when there is severe incomplete paralysis of the lower radicular group of the minor extremity and a 50 percent rating is appropriate when there is severe incomplete paralysis of the lower radicular group of the major extremity.  When there is complete paralysis of the lower radicular group, involving all intrinsic muscles of the hand, and some or all flexors of the wrist and fingers, wherein the paralysis results in the substantial loss of use of the minor hand, the maximum 60 percent disability rating is awarded for the minor extremity and a 70 percent rating is warranted for the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8512.

Diagnostic Code 8515, provides a 70 percent disability rating for complete paralysis of the median nerve for the major extremity and a 60 percent rating for the minor extremity.  Complete paralysis of the median nerve is demonstrated by the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, inability to make a fist with index and middle fingers remaining extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb; weakened wrist flexion; and pain with trophic disturbances.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  38 C.F.R. § 4.124a. 

Under Diagnostic Code 8515, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve of the minor or major upper extremity.  A 30 percent rating is appropriate when there is moderate incomplete paralysis of the median nerve of the major extremity and a 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 50 percent rating is appropriate when there is severe incomplete paralysis of the major extremity and a 40 percent rating requires severe incomplete paralysis in the minor extremity.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8516, complete paralysis of the ulnar nerve includes the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  A 60 percent disability rating is warranted for complete paralysis of the ulnar nerve for the major extremity and a 50 percent rating for the minor extremity.  For incomplete paralysis, a 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve of the minor or major upper extremity.  A 30 percent rating is appropriate when there is moderate incomplete paralysis in the major extremity and a 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 40 percent rating is appropriate when there is severe incomplete paralysis of the major extremity and a 30 percent rating requires severe incomplete paralysis in the minor extremity.  38 C.F.R. § 4.124a.  

Combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note following Diagnostic Code 8719.  Accordingly, the most appropriate Diagnostic Code for the combined nerve injuries is that pertaining to the nerves of the lower radicular group, which involve the function of all intrinsic muscles of the hand, and some or all of the flexors of the wrist and fingers.  38 C.F.R. § 4.124a, Diagnostic Codes 8512 (paralysis), 8612 (neuritis), and 8712 (neuralgia).  In this regard, the lower radicular group provides for higher ratings than any of the other potentially applicable diagnostic codes.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

"Neuritis is defined as inflammation of a nerve, a condition attended by pain and tenderness over the nerves, anesthesia and paresthesias, paralysis, wasting, and disappearance of the reflexes."  Barclay v. Brown, 4 Vet. App. 161, 163 (1993). 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

3.  Analysis

The Veteran asserts that higher disability ratings are warranted for his right wrist and left wrist peripheral neuropathy.  

With regard to the history of the disabilities in issue, the Veteran's service treatment reports show that in August 1977, the Veteran sustained burns to his body while checking the water level of a radiator.  He sustained bilateral wrist fractures when he jumped from the vehicle and landed on his hands.  

In February 1979, the RO granted service connection for residuals of fractures to the bilateral wrists, as well as several scars.  The right wrist was assigned a 10 percent rating, and the left wrist was assigned a 0 percent (noncompensable) rating.  The Veteran subsequently filed claims for increased ratings on several occasions.  In October 1994, the Board assigned a 10 percent rating to the left wrist arthritis effective date in October 1988.  10 percent ratings are currently assigned to the left wrist arthritis and right wrist arthritis under Diagnostic Codes 5010 and 5215.  See 38 C.F.R. § 4.71a.  The ratings assigned to the service-connected left and right wrist arthritis are not currently on appeal.  

In August 2001, the RO granted service connection for carpal tunnel syndrome of the bilateral wrists.  The RO assigned separate 10 percent ratings for each wrist.  In rating decisions, dated in April 2004 and September 2004, the RO denied claims for increased ratings for bilateral carpal tunnel syndrome.  

In February 2008, the Veteran filed claims for increased ratings for his bilateral carpal tunnel syndrome.  In July 2008, the RO denied entitlement to an increased rating in excess of 10 percent for the left and right wrist peripheral neuropathy (previously characterized as carpal tunnel syndrome).  During the pendency of this appeal, a November 2016 rating decision assigned a 20 percent disability rating to the service-connected right wrist peripheral neuropathy and a 20 percent rating to the service-connected left wrist peripheral neuropathy effective October 17, 2016 under Diagnostic Code 8512, lower radicular group.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected left and right wrist peripheral neuropathy prior to October 17, 2016.  

The Board finds that the weight of the competent and credible evidence shows that for the time period prior to October 17, 2016, the service-connected right and left wrist peripheral neuropathy should be rated under Diagnostic Code 8515, paralysis of the median nerve, and the disabilities more closely approximate mild incomplete paralysis of the median nerve.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. §  4.20.

The RO has evaluated the Veteran's peripheral neuropathy of the right and left wrists under 38 C.F.R. § 4.124a.  For the time period of the appeal prior to October 17, 2016, the RO evaluated the peripheral neuropathy of the left and right wrists under Diagnostic Code 8515, paralysis of the median nerve.  As noted, in August 2001, the RO granted service connection for carpal tunnel syndrome of the bilateral wrists and assigned separate 10 percent ratings for each wrist.  

The medical evidence shows that the Veteran is right hand dominant, and therefore, his right upper extremity is his major extremity.  Review of the post-service medical evidence shows that there is competent and credible medical evidence that supports a diagnosis of bilateral carpal tunnel syndrome for the time period prior to October 17, 2016.  A February 1992 VA neurologic examination report indicates that the Veteran reported that in the early 1980's, he noticed increased pain in his wrists that progressed to where any kind of grasping, lifting, mopping, or pushing activity increased the pain at the wrists with a needle-like numbness and tingling, and he had pain in the knuckles and in the ulnar dorsal surface of the hand up to the elbow and sometimes up to the shoulder in a postaxial distribution.  The Veteran felt weak in his upper extremities, particularly hand grip.  Examination revealed that Tinel's and Phalen's signs were negative.  Right hand grip was 30, 22, 19, kg. and left hand grip was 44, 40, 42 kg. in strength; there was no other weakness, asymmetry, or fasciculation.  Muscle tone was normal and there was no drift.  Sensory examination showed no significant abnormality or asymmetry.  There is no splitting of the ring finger except for perhaps the left where there was decreased perception of the median distribution on the left.  The two point discrimination was 2.5 millimeters.  There was no astereognosis or extinction.  Coordination was normal including fine finger movements and writing.  The impression was history of bilateral wrist fractures with some limitation of wrist movements and symptoms suggestive of carpal tunnel syndrome.  Nerve conduction studies were performed on the right upper extremity.  The impression was no evidence for median neuropathy or peripheral neuropathy to explain the right hand symptoms and specifically no evidence for carpal tunnel syndrome.  The neurologist indicated that the clinical correlation was that this suggests that the problem was either a very minor neurological abnormality which does not require any different therapy or that the main problem was musculoskeletal, possibly arthritic symptomatology, and treatment and that direction as previously recommended was indicated. 
 
The Veteran underwent another VA neurological examination in June 1993 by the same neurologist who examined him in February 1992.  He continued to have wrist and hand pain, particularly with use of his hands and his upper extremities.  His upper extremities showed poor effort with hand grip and upper extremity muscle power.  There was a slight flattening of the right abductor pollicis brevi.  Right hand grip was 30, 28, and 26 kg.  Left hand grip was 40, 42, and 38 kg in strength.  There was no wasting or fasciculation otherwise.  Reflexes were symmetrically normal in the upper extremities without any pathological features.  Sensory examination showed no significant abnormality.  There was no splitting of the ring finger.  2 point discrimination was 3 millimeters symmetrically without any asterognosis or extinction.  Bilateral motor and sensory nerve conductions were performed for the median and ulnar nerves and the left wrist and upper extremity electromyogram was performed.  The nerve conduction studies showed normal bilateral median and ulnar nerve conductions with no evidence of compression or other neuropathy.  The electromyogram showed no abnormality and no evidence for neuropathic, radicular or myopathic disorder of the left upper extremity.  The diagnosis was bilateral wrist fractures by history with complaints of nonspecific bilateral hand pain, sensory disturbance and cramping.  There was no evidence for a neurologic abnormality or evidence of carpal tunnel syndrome on this examination.  The examiner opined that it was more probable than not that the symptoms were musculoskeletal, possibly of an arthritic type.  

The Veteran underwent another VA neurological examination in August 1993 by a different neurologist.  The Veteran reported that about a year after the 1973 in-service accident, he began noticing a needle-like pain starting in the region of the dorsal aspects of his fourth and fifth metacarpal phalangeal joints, spreading proximally to the dorsum of the right hand, wrist, and sometimes up the arm and forearm.  He also noted similar pain on the left upper extremity, but this went only to his elbows, never above the elbow.  The Veteran stated that his hands occasionally, suddenly, gave out with no power at all and he dropped anything that he carried.  Very frequently, he dropped cups and saucers at home.  He also noted, about four years ago, the onset of rather severe muscle spasms, in which the hands, fingers, and thumb go into intense spasms and he is unable to straighten out the fingers.  This involves the right hand only.  He has to loosen up the fingers and thumb with his left hand in order to straighten them out and get mobility back.  This will happen anywhere from three to five times a month.  He is on some type of medication for these spasms, which give him dramatic relief, but he doesn't know the name of the medications.  He also takes Tylenol and Motrin for his episodes of pain.  He works for the VA Hospital as a janitor; he estimates he has lost about two and a half months work time in the past year because of these muscle spasms.  They apparently bother him a great deal more, as far as ability to work is concerned and the pain.  His doctors allegedly told him the spasms are due to some type of arthritis.  The pain and spasms interfere with his playing sporting activities with his children.  He cannot do mechanics work and had to give up his previous occupation and work as a janitor.  He gets considerable pain after he does much heavy lifting.

Physical examination of the upper extremities revealed no visible or palpable deformity.  He had good grasping power.  His arms and forearms appeared to be of normal strength.  Regarding sensation to pinprick, the Veteran gave varying answers at different times.  The examiner was unable to demonstrate any constant abnormality as far as pinprick sensation was concerned in the upper extremities.  The diagnosis was pain and muscle spasms involving the hands.  The pain involved the hands, wrists, entire right upper extremity, and left upper extremity to the elbow at varying times.  It was intermittent, cause unknown, and it allegedly followed an accident described above, about a year after the occurrence. 

A December 2000 VA joints examination report indicates that the Veteran stated that he has tingling in his fingers when gripping things occasionally. He stated that he dropped objects when this occurs.  He then had hand cramps and a feeling of electric shock that goes up his arm to his elbow or shoulder.  He used Motrin, Darvocet, and multiple vitamins.  Examination revealed a positive Phalen's bilaterally and a positive Tinel's sign bilaterally as well as "a positive ulnar nerve palpation on the left elbow."  The examiner rendered a diagnosis of carpal tunnel syndrome.    

An April 2004 VA examination report indicates that the Veteran reported that he had pain up to his elbow, 6/10 at rest, and then worse at night.  He reported having stiffness in his right hand and wrist cramping especially of the right middle finger; cold hands with blanching of his skin of his hands when stimulated by cold; difficulty with grasping, shoveling, pushing, and pulling; and difficulty with handwriting.  The symptoms were relieved by warm water and by rest.  As far as treatment, he tried to avoid excessive use of his hands and hot towels and warm water improve his symptoms.  As far as his occupation, he has lost three or four jobs because of time off for pain in his wrists and hands, and he has lost jobs that require use of grasping and shoveling.  Manual work had been difficult if not impossible for him.  At the present time he is unemployed.  He has recently been doing janitorial work which aggravates his symptoms.  

Physical examination of the right forearm reveals no evidence of atrophy.  All muscle groups appear to be full except for slight weakness in the median nerve muscle groups in the right hand.  Light touch was intact except for a small area on the thenar aspect of the palm of the right hand measuring about 1 inch in diameter.  Proprioception vibration and light touch all appear to be intact except the light touch in this one small area.  Tinel's sign was positive bilaterally.  Phalen's sign was borderline.  The assessment was right carpal tunnel syndrome.  The details of the injury are as explained above.  The Veteran has had some numbness in the little finger and ring finger of the right hand and tingling of the second, third, and fourth fingers of the right hand greater than the left.  These symptoms were worse with shoveling, pushing, and pulling.  He has also noted cramping especially in the right middle finger.  He also noted cold intolerance causing blanching and a cold feeling in his right hand.  He has nocturnal symptoms which are greatly suggestive of right carpal tunnel syndrome.    

Physical examination of the left arm reveals no evidence of atrophy.  Sensation and motor strength appear to be intact.  Reflexes were normal as they are on the right upper extremity.  As far as his job, the Veteran had difficulty holding jobs because of pain in his wrists and it was difficult for him to do any job where he has to use his hands for strength.  The assessment was left carpal tunnel syndrome.  The left hand tingling was not as marked as it was in the right hand.  The Veteran had pain at night which woke him up.  He had some tingling in all fingers of his left hand.  He noted cold phenomena causing blanching of the skin of his left hand.  Physical examination revealed positive Tinel's sign.  There was a negative Phalen's sign.  He has no evidence of muscle atrophy.  His grip strength was good.  He could make a complete fist with both the right and left hands.  He could touch his thumb to his little fingers on both hands.  The assessment was left hand numbness probably secondary to carpal tunnel syndrome.  He also had a diagnosis of Raynaud's phenomenon of the left and right hands.  The report noted that nerve conduction studies showed no evidence of median or ulnar neuropathy.   

A private nerve conduction study, dated in March 2004, showed normal results, and contained a conclusion noting that there was no evidence for ulnar or median neuropathy in either arm.  

VA progress notes show that in February 2007, the Veteran complained of finger spasms.  In December 2007, the Veteran requested a disabled hunting and fishing license.  In July 2009, he complained of chronic hand pain.  

A VA examination report, dated in May 2008, shows that the Veteran stated that he does not have carpal tunnel syndrome, and that his problems were due to arthritis.  He denied having numbness or tingling in his hands, but reported sharp pain in his fingers upon experiencing wrist pain and otherwise, he has no problem.  There was no history of relevant trauma, hospitalization or surgery.  Muscle strength of all muscle groups in the bilateral upper extremities was 5/5.  There was no neurological deficit in the upper extremities.  Sensory examination was normal to vibration, pain, light touch, and position sense, bilaterally.  Reflexes were 2+ at the triceps, biceps, brachioradialis, and finger jerks, bilaterally.  There was no muscle atrophy, and no abnormal muscle tone or bulk.  There were no tremors, tics, or other abnormal movements.  No function of any joint was affected by a nerve disorder.  The Veteran was employed as a janitor, part-time, and had missed less than one week in the last 12-month period.  The diagnosis was mild peripheral neuropathy involving both hands.  The examiner indicated that the problem associated with the diagnosis was carpal tunnel syndrome, and there was no nerve dysfunction, and no significant effects on occupation, or usual daily activities. 

A VA peripheral nerves examination report, dated in March 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran complained of weakness, paresthesia, and bilateral hand pain that radiated to his fingers, arms, and hands, and occasionally to his shoulders.  He reported cramps and paresthesias in his bilateral fingers.  The course since onset was stable, and there were no current treatments.  There were no hospitalizations specifically for peripheral neuropathy.  There was no history of relevant trauma.  

On examination, muscle strength was 5/5 in the bilateral upper extremities.  There was no motor function impairment in the bilateral upper extremities.  A sensory examination was normal as to pain, light touch, and position sense.  Reflexes were 1+ at the biceps and triceps, bilaterally, and 2+ at the brachioradialis.  There was no muscle atrophy, and no abnormal muscle tone or bulk.  There were no tremors, tics or abnormal movements.  Phalen's sign was negative in each wrist.  Right wrist Tinel's sign was negative. Left wrist Tinel's sign revealed pain into the ulnar side of the hand.  No function of any joint was affected by a nerve disorder.  EMG (electromyogram) and nerve conduction studies were not ordered because on exam there were no objective findings indicative of peripheral neuropathy.  The Veteran was unemployed, but not retired; his usual occupation was janitor.  

The Board finds that Diagnostic Code 8515 which provides a disability rating for paralysis of the median nerve is the most appropriate code under which to rate the Veteran's peripheral neuropathy of the right and left wrists for the time period prior to October 17, 2016.  There is competent and credible evidence for the time period in question that shows that bilateral carpal tunnel syndrome was diagnosed.  Bilateral carpal tunnel syndrome was diagnosed on VA examination in December 2000 and April 2004.  The December 2000 VA examination report indicates that the Phalen's test and Tinel's sign were positive bilaterally.  The April 2004 VA examination revealed that Phalen's sign on the right was borderline and Tinel's sign on the right was positive.  A positive Phalen sign reflects carpal tunnel syndrome and a positive Tinel sign is indicative of a partial lesion or beginning regeneration of a nerve.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1714, 1716 (32nd ed. 2012).

There is competent and credible evidence that shows that the Veteran's symptoms were suggestive of carpal tunnel syndrome although EMG and nerve conduction studies were normal.  The VA neurologist in 1992 stated that the clinical correlation for this was that the problem may be a very minor neurological abnormality which does not require any different therapy.  VA neurological examinations in June 1993 and August 1993 indicate that the Veteran continued to have symptoms of nonspecific bilateral hand pain with sensory disturbance and cramping.  As noted, bilateral carpal tunnel syndrome was diagnosed in December 2000 and April 2004.  The May 2008 VA examination report diagnosed mild peripheral neuropathy involving both hands.  The Veteran denied having numbness or tingling in the hands but he reported having sharp pain in his fingers upon experiencing wrist pain.  The VA examiner stated that the problem associated with the diagnosis was carpal tunnel syndrome.  The March 2010 VA peripheral nerve examination report indicates that there were no objective findings of peripheral neuropathy.  The Veteran reported having weakness, paresthesia, and bilateral hand pain that radiated to his fingers, arms, and hands, and occasionally to his shoulders.  He reported cramps and paresthesias in his bilateral fingers.  On examination, Phalen's sign was negative in each wrist.  Right wrist Tinel's sign was negative.  Left wrist Tinel's sign revealed pain into the ulnar side of the hand.   

The Board finds that the weight of the evidence shows that the Veteran's right and left wrist symptoms were suggestive of carpal tunnel syndrome, and at times, carpal tunnel syndrome was clinically diagnosed.  For these reasons, the Board finds that the service-connected right and left wrist peripheral neuropathy is more appropriately rated under Diagnostic Code 8515 for the time period prior to October 17, 2016.  

The Board finds that the weight of the evidence shows that the Veteran's right wrist or left wrist peripheral neuropathy more closely approximate mild incomplete paralysis or mild impairment.  The May 2008 VA examination report indicates that the Veteran denied having numbness or tingling in his hands but he reported having sharp pain in his fingers upon experiencing wrist pain.  The VA examiner diagnosed mild peripheral neuropathy involving the hands.  

The March 2010 VA examination report indicates that the Veteran reported having symptoms of weakness and paresthesia, as well as bilateral hand pain that radiated to his fingers, arms, and hands, and occasionally to his shoulders.  He reported having cramps and paresthesias in his fingers.  Both VA examination reports show that muscle strength of all muscle groups in the bilateral upper extremities was 5/5, sensory examinations were normal to vibration, pain, light touch, and position sense, bilaterally, and that there is no muscle atrophy, abnormal muscle tone or bulk, or tremors, tics, or other abnormal movements.  Reflexes at the biceps and triceps, bilaterally, were normal in May 2008 but were decreased to 1+ in March 2010.  The March 2010 VA examiner stated that EMG and nerve conduction studies were not ordered because on exam there were no objective findings indicative of peripheral neuropathy.   

The medical evidence does not establish moderate or severe incomplete paralysis of the median nerves or complete paralysis of the median nerves.  There is no medical evidence which characterizes the peripheral neuropathy of the left or right wrist as moderate or severe.  Therefore, the Board finds that a disability rating in excess of 10 percent for the right wrist peripheral neuropathy or for the left wrist peripheral neuropathy under Diagnostic Code 8515 is not warranted for the time period prior to October 17, 2016.  

The Board has also considered whether any other applicable rating criteria may enable a disability rating in excess of 10 percent for the right wrist peripheral neuropathy and the left wrist peripheral neuropathy.  

As noted in the Introduction, the parties of the July 2014 Joint Motion for Partial Remand agreed that the Board did not provide adequate consideration of relevant rating criteria in determining whether the Veteran's service-connected bilateral wrist peripheral neuropathy warrants higher disability ratings because the Board only considered the criteria pursuant to Diagnostic Code 8515 when determining the appropriate evaluation for the wrist disabilities and did not specifically discuss any other Diagnostic Code.  The Parties noted that 38 C.F.R. § 4.124a, Diagnostic Code 8512, pertains to the lower radicular group, involving the hand, wrist, and fingers, and a rating for mild incomplete paralysis under Diagnostic Code 8512 warrants a 20 percent evaluation for the dominant upper extremity, and a 20 percent evaluation for the minor upper extremity.  

The parties to the April 2016 Joint Motion agreed that Board erred by failing to provide an adequate statement of reasons or bases to support its findings because it failed to explain what consideration, if any, it gave to relevant medical evidence of record and why it found such evidence persuasive or unpersuasive or explain the reasons for its rejection of such evidence.  The parties agreed that the Board did not address medical evidence from a December 2000 VA joints examination (findings of a positive Phalen's and Tinel's sign bilaterally and a positive ulnar nerve palpation on the left elbow and a diagnosis of carpal tunnel syndrome); an April 2004 VA examination (findings of a positive Tinel's sign bilaterally and borderline Phalen's sign); and the 2010 VA examination (positive Tinel's sign on the left with pain into ulnar side of hand).  

However, after review, the Board finds that no other diagnostic code provides for a higher rating for the right and left wrist peripheral neuropathy for the time period prior to October 17, 2016.  Diagnostic Code 8516, paralysis of the ulnar nerve, does not provide a disability rating in excess of 10 percent for mild incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516.  Thus, even if the service-connected right and left wrist peripheral neuropathy were rated under Diagnostic Code 8516 by analogy, a rating in excess of 10 percent would not be warranted.  

The Board also finds that a separate rating is not warranted under Diagnostic Code 8516 in addition to Diagnostic Code 8515.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  The rating of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disabilities; the appellant is entitled to a combined rating where the symptomatology is distinct and separate.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

On review of the lay and medical evidence of record, the Board finds that the service-connected right and left wrist peripheral neuropathy should be provided a single rating under Diagnostic Code 8515 or Diagnostic Code 8516, and not separate ratings under those Diagnostic Codes, because providing separate ratings under those Diagnostic Codes would violate the rule against pyramiding under 38 C.F.R. § 4.14.  

Specifically, the record shows that the Veteran's peripheral neuropathy of the right and left wrists is manifested by numbness, tingling, and pain in the Veteran's right and left upper extremity including in the wrists and fingers.  The functional effects of the Veteran's peripheral neuropathy of each extremity are the same, as discussed above, in regards to subjective sensory complaints and the complaints of pain including pain in the fingers.  In contrast, there have been no findings of decreased strength or other symptoms distinguishing separate functional effects for each nerve.  See 38 C.F.R. § 4.14.  The May 2008 VA examination report indicates that no function of any joint was affected by a nerve disorder and there was no nerve dysfunction.  The March 2010 VA peripheral nerve examination report indicates that there was no motor function impairment in the upper bilateral extremities and no function of any joint was affected by a nerve disorder.  Therefore, a separate rating for the ulnar nerve, in addition to that already assigned for the median nerve, would doubly compensate the Veteran for the same symptomatology and thus result in pyramiding.  Id., Esteban, supra.  The symptom cluster, anatomical location, and effects of the disabilities overlap and do not constitute separate and distinct manifestations of disability warranting separate ratings under Diagnostic Codes 8515 and 8516.

Further, the weight of the competent and credible evidence does not establish a separate diagnosis of ulnar nerve impairment or neuropathy in the left and right wrists.  The December 2000 VA examination shows a findings of "positive ulnar nerve palpation on the left elbow."  However, the VA examiner concluded that the diagnosis was carpal tunnel syndrome.  A March 2004 EMG and nerve conduction studies indicate that there was no ulnar or median neuropathy in either arm.  The March 2010 VA examination report indicates that left wrist Tinel's sign revealed pain into the ulnar side of the hand.  The VA examiner concluded, after neurological exam, that there were no objective findings indicative of peripheral neuropathy.  The weight of the evidence does not establish a separate and distinct diagnosis of ulnar neuropathy.  Therefore, assigning separate ratings pursuant to Diagnostic Code 8516 is prohibited.

The Board has also considered whether a higher or separate rating is warranted under Diagnostic Codes 8510 to 8514 in addition to Diagnostic Code 8515, and finds that such higher ratings or a separate rating is not warranted under these Diagnostic Codes for the time period of prior to October 17, 2016.  The weight of the competent and credible evidence does not establish a separate diagnosis of an upper radicular, middle radicular, lower radicular, or all radicular nerve group disorder of the left or right upper extremity.  The weight of the competent and credible evidence does not establish a separate diagnosis of a radial nerve disorder.  As noted, the December 2000 and April 2004 VA examinations show diagnoses of carpal tunnel syndrome.  The March 2010 VA examination report indicates that the VA examiner concluded, after neurological exam, that there were no objective findings indicative of peripheral neuropathy.  The weight of the competent and credible evidence does not establish diagnoses of several nerve disorders in the upper extremities for the time period in question.   

The Board has specifically considered whether a disability rating is warranted for the left and right wrist peripheral neuropathy under Diagnostic Code 8512, paralysis of the lower radicular group.  Diagnostic Code 8512 provides 20 percent ratings for mild incomplete paralysis of the major and minor extremity.  However, again the Board stresses that the weight of the competent and credible evidence does not establish separate diagnoses for each of the lower radicular nerves in the left or right upper extremity prior to October 17, 2016.  For this time period in question, the weight of the evidence shows diagnoses of carpal tunnel syndrome and no diagnosis of ulnar nerve or radial nerve impairment.  To the extent that the May 2008 VA examiner noted "mild" peripheral neuropathy involving both hands, this is not dispositive of the issue under Diagnostic Code 8512, as all evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  As discussed in detail above, the weight of the evidence shows that the symptoms were suggestive of carpal tunnel syndrome and carpal tunnel syndrome was in fact diagnosed upon VA neurological examination in 2000 and 2004.  Thus, a higher or separate rating is not warranted under Diagnostic Code 8512 for the time period of prior to October 17, 2016.  

Diagnostic Codes 8517 to 8519 are not for application because there is no competent evidence of impairment of the musculocutaneous, circumflex, or long thoracic nerves.  

In light of the above, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for the service-connected right and left wrist peripheral neuropathy for the time period prior to October 17, 2016.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claims for increased disability ratings in excess of 10 percent for the service-connected right and left wrist peripheral neuropathy prior to October 17, 2016 are denied. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of disability ratings in excess of 20 percent for the service-connected left and right wrist peripheral neuropathy from October 17, 2016.  

During the pendency of this appeal, a November 2016 rating decision assigned a 20 percent disability rating to the service-connected right wrist peripheral neuropathy and a 20 percent rating to the service-connected left wrist peripheral neuropathy effective October 17, 2016 under Diagnostic Code 8512, lower radicular group.  

The Board finds that the change of the Diagnostic Code for rating the service-connected right and left wrist peripheral neuropathy from Diagnostic Code 8515 to Diagnostic Code 8512 is appropriate based upon the findings of the October 17, 2016 VA peripheral nerve examination.  The VA examiner specifically determined that the nerves affected were the lower radicular group.  See the October 2016 VA examination report.  

The Board finds that the weight of the competent and credible evidence shows that for the time period from October 17, 2016, the service-connected right and left wrist peripheral neuropathy are manifested by symptoms of carpal spasms, paresthesias in the palms that sometimes radiates to the forearm, a feeling of electric shock in either hand, mild intermittent pain in both upper extremities, moderate paresthesias in the right upper extremity, mild paresthesia in the left upper extremity, moderate numbness in both upper extremities, normal muscle strength in both extremities, hypoactive reflexes, decreased sensation in the hands and fingers, which is productive of mild incomplete paralysis of lower radicular group.  See the October 2016 VA examination report.  The VA examiner examined the Veteran and considered the Veteran's medical history and report of symptoms.  The VA examiner concluded that the left and right wrist peripheral neuropathy was manifested by mild incomplete paralysis of the lower radicular group.  

The competent and credible evidence of record does not demonstrate moderate or severe incomplete paralysis, neuritis, or neuralgia of the lower radicular group or complete paralysis of the lower radicular group for the time period from October 17, 2016.   

Therefore, the Board finds that a disability rating in excess of 20 percent for the right wrist peripheral neuropathy and for the left wrist peripheral neuropathy under Diagnostic Code 8512 is not warranted for the time period from October 17, 2016.  

The Board has also considered whether any other applicable rating criteria may enable disability ratings in excess of 20 percent for the right wrist peripheral neuropathy and the left wrist peripheral neuropathy.  The competent and credible evidence of record does not demonstrate moderate or severe incomplete paralysis, neuritis, or neuralgia of the ulnar, median, or radial nerves for the time period in question.  As noted, the October 2016 VA examiner stated that the nerve affected was the lower radicular group and the level of severity was mild.  There is no medical or other competent evidence demonstrating a higher level of impairment.  Thus, the Board finds that disability ratings in excess of 20 percent for the right wrist peripheral neuropathy and for the left wrist peripheral neuropathy under Diagnostic Codes 8514 to 8516 is not warranted for the time period from October 17, 2016.  

The Board has also considered whether a higher rating is warranted under Diagnostic Codes 8510 or 8511 and finds that these Diagnostic Codes are not for application because the weight of the competent and credible evidence does not establish a diagnosis of an upper radicular, middle radicular, or all radicular nerve group disorder of the left or right upper extremity.  Diagnostic Codes 8517 to 8519 are not for application because there is no competent evidence of impairment of the musculocutaneous, circumflex, or long thoracic nerves.  

The Board also finds that a separate rating is not warranted under Diagnostic Codes 8514, 8515, and 8516 in addition to the 20 percent rating under Diagnostic Code 8512.  The 20 percent rating under Diagnostic Code 8512, lower radicular group, contemplates the symptoms and impairment due to radial, ulnar and median neuropathy.  The assignment of several ratings under various diagnostic codes for the same symptomatology is prohibited.  38 C.F.R. § 4.14.  See also Esteban; supra.  

The Board has considered the Veteran's lay statements concerning the symptoms of the service-connected disabilities and his medical history.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  However, laypersons do not have the competence to render an opinion as to the diagnosis or level of severity of a neurologic disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  See also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Some medical issues require specialized training for a determination as to diagnosis and the level of severity.  Such issues are therefore not susceptible of lay opinions.  There is no evidence that the Veteran has medical expertise.  The Veteran has not provided or identified any medical evidence to support his contentions that the service-connected left and right wrist peripheral neuropathy are more severe than currently rated.  The Board finds that the medical evidence of record, specifically the multiple VA neurologic examination findings, is more probative and outweighs the Veteran's general lay assertions.  

In light of the above, the Board finds that the preponderance of the evidence is against a disability rating in excess of 20 percent for the service-connected right and left wrist peripheral neuropathy for the time period from October 17, 2016.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claims for increased disability ratings for the service-connected right and left wrist peripheral neuropathy are denied. 

4. Extraschedular and Other Considerations

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected left and right wrist peripheral neuropathy.  See 38 C.F.R. § 3.321 and Thun v. Peake, 22 Vet. App. 111 (2008).  Here the schedular rating criteria used to rate the Veteran's peripheral neuropathy reasonably describe and assess the Veteran's disability levels and symptomatology.  

The Board finds that the schedular evaluation assigned for the Veteran's service-connected left and right wrist peripheral neuropathy is adequate in this case.  The Veteran's primary symptoms are spasms, paresthesias in the palms and upper extremities, numbness in both upper extremities, and decreased sensation in the hands and fingers, which is productive of mild incomplete paralysis of lower radicular group.  These symptoms are contemplated in the schedular rating that is assigned and in the rating schedule for neurologic disabilities.  See 38 C.F.R. §§ 4.123; 4.124.  Moreover, the schedular rating criteria provide that a higher rating is available if the totality of the Veteran's symptomatology causes more severe incomplete paralysis or complete paralysis.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture for the left and right wrist peripheral neuropathy, the assigned schedular evaluation is adequate and referral for extraschedular consideration is not warranted.

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).

The Board has also considered whether an inferred claim for a total disability rating based on individual employability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable on account of the left and right wrist peripheral neuropathy.  Thus, the Board finds that Rice is inapplicable.


ORDER

A disability rating in excess of 10 percent for right wrist peripheral neuropathy is denied prior to October 17, 2016.  

A disability rating in excess of 10 percent for left wrist peripheral neuropathy is denied prior to October 17, 2016.  

A disability rating in excess of 20 percent for right wrist peripheral neuropathy is denied from October 17, 2016.  

A disability rating in excess of 20 percent for left wrist peripheral neuropathy is denied from October 17, 2016.  




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


